Lawrence, Judge:
The proper dutiable value of certain seamless steel casing and seamless steel tubing, exported from France, forms tlie subject of the appeals for a reappraisement enumerated in the schedule attached to and made part of this decision.
The parties hereto have submitted said appeals for decision upon the following stipulation of fact:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise consists of seamless steel casing and seamless steel tubing, exported from Prance after February 27,1958 and that said merchandise is not on the list of articles from which the action of the Customs Simplification Act of 1956 is withheld (T.D. 54521).
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the prices shown on Schedule A, hereto attached, for such casing and tubing, less $3.70 per metric ton.
Upon, the agreed facts of record, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the seamless steel casing and tubing in issue and that said value is as shown on schedule A, attached to and made a part of this decision.
Judgment will issue accordingly.